Citation Nr: 0517204	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae), evaluated as 30 percent disabling from December 20, 
1996 to August 29, 2002, and as 50 percent disabling on and 
after August 30, 2002.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tender scar of the posterior scalp.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of right 
ankle sprain.

4.  Entitlement to service connection for abnormal weight 
gain, also claimed as endocrine disorder, Cushing's syndrome 
(steroid related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae).

5.  Entitlement to service connection for a bilateral hip 
disorder (steroid related), secondary to acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae).

6.  Entitlement to service connection for osteomyelitis of 
multiple joints, including the shoulder and arm, claimed as 
unknown skeletal complications (steroid related), secondary 
to acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae).

7.  Entitlement to service connection for bilateral knee 
disorder including genu recurvatum (steroid related), 
secondary to acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae).

8.  Entitlement to service connection for bilateral shin 
splints (steroid related), secondary to acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae).

9.  Entitlement to service connection for chronic ankle 
sprains (steroid related), secondary to acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae).

10.  Entitlement to service connection for low back 
pain/spinal disorder (steroid related), secondary to acne 
keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae).

11.  Entitlement to service connection for bilateral 
photophobia (steroid related), secondary to acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae).

12.  Entitlement to service connection for migraine headaches 
(steroid related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae).

13.  Entitlement to service connection for chronic sinusitis.

14.  Whether a February 1995 rating decision which granted 
service connection for acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), and 
assigned a noncompensable (zero percent) initial disability 
rating, was clearly and unmistakably erroneous.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating actions:  an 
August 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which granted an increased rating from noncompensably (zero 
percent) to 10 percent disabling for acne keloidalis nuchae 
with folliculitis (including pseudofolliculitis barbae); a 
September 2000 rating decision by the RO, which granted the 
veteran's claim for service connection for a tender scar of 
the scalp, and assigned an initial 10 percent disability 
rating for this disorder; and an April 2003 rating decision 
by the RO, which, in relevant part, determined that new and 
material evidence had not been received sufficient to reopen 
the veteran's claim for service connection for residuals of 
right ankle sprain, and which denied the veteran's claims for 
service connection for the 10 service connection issues 
listed above.  The veteran filed timely appeals to these 
adverse determinations.

The Board notes that in August 1997, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae) from noncompensably to 10 percent 
disabling, effective April 3, 1997.  The RO then issued two 
rating decisions in April 1998, with the first increasing the 
disability rating for this disorder from 10 percent to 30 
percent disabling, effective April 3, 1997, and the second 
granting an earlier effective date of December 20, 1996 for 
the grant of this increase.  Most recently, in January 2004 
the RO issued a supplemental statement of the case (SSOC) 
which increased the disability rating for this disorder from 
30 percent to 50 percent disabling, effective August 30, 
2002.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 30 percent rating for his 
acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae) from December 20, 1996 to August 
29, 2002, or a 50 percent rating for this disorder on and 
after August 30, 2002.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2004).  
Therefore, the issue of an increased rating for acne 
keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae) remains in appellate status.

The issue of whether a February 1995 rating decision which 
granted service connection for acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), and 
assigned a noncompensable (zero percent) initial disability 
rating, was clearly and unmistakably erroneous is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae) causes marked 
disfigurement and exhibits five of the eight characteristics 
of disfigurement.

3.  The veteran's scar of the posterior scalp has been found 
to be tender on examinations.

4.  In a rating decision dated in February 1995, the RO 
originally denied the veteran's claim for service connection 
for residuals of a right ankle sprain; the veteran did not 
file a timely appeal to this decision.

5.  The evidence received since the time of the RO's February 
1995 decision does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a right ankle sprain, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.

6.  There is no competent medical evidence indicating that 
the veteran currently has abnormal weight gain, also claimed 
as endocrine disorder, Cushing's syndrome, that is 
etiologically related to service or to the veteran's service-
connected acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae), including steroid treatment 
therefor.

5.  There is no competent medical evidence indicating that 
the veteran currently has a bilateral hip disorder that is 
etiologically related to service or to the veteran's service-
connected acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae), including steroid treatment 
therefor.

6.  There is no competent medical evidence indicating that 
the veteran currently has osteomyelitis of multiple joints, 
including the shoulder and arm, claimed as unknown skeletal 
complications, that is etiologically related to service or to 
the veteran's service-connected acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), including 
steroid treatment therefor.

7.  There is no competent medical evidence indicating that 
the veteran currently has a bilateral knee disorder, 
including genu recurvatum, that is etiologically related to 
service or to the veteran's service-connected acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae), including steroid treatment therefor.

8.  There is no competent medical evidence indicating that 
the veteran currently has bilateral shin splints that are 
etiologically related to service or to the veteran's service-
connected acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae), including steroid treatment 
therefor.

9.  There is no competent medical evidence indicating that 
the veteran currently has chronic ankle sprains that are 
etiologically related to service or to the veteran's service-
connected acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae), including steroid treatment 
therefor.

10.  There is no competent medical evidence indicating that 
the veteran currently has low back pain/spinal disorder that 
is etiologically related to service or to the veteran's 
service-connected acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae), including steroid 
treatment therefor.

11.  There is no competent medical evidence indicating that 
the veteran currently has bilateral photophobia that is 
etiologically related to service or to the veteran's service-
connected acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae), including steroid treatment 
therefor.

12.  There is no competent medical evidence indicating that 
the veteran currently has migraine headaches that are 
etiologically related to service or to the veteran's service-
connected acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae), including steroid treatment 
therefor.

13.  There is no competent medical evidence indicating that 
the veteran currently has chronic sinusitis that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae) from December 20, 1996 
to August 29, 2002, and in excess of 50 percent on and after 
August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806 (as in 
effect both prior to and on and after August 30, 2002).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a tender scar of the posterior scalp 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7804 (as in effect both prior to and 
on and after August 30, 2002).

3.  The February 1995 RO rating decision which denied service 
connection for residuals of a right ankle sprain is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

4.  The evidence received since the time of the February 1995 
RO rating decision is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2004).

5.  Abnormal weight gain, also claimed as endocrine disorder, 
Cushing's syndrome (steroid related), was not incurred in or 
aggravated by active service and was not proximately due to, 
the result of or aggravated by his service-connected acne 
keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2004).

6.  A bilateral hip disorder (steroid related) was not 
incurred in or aggravated by active service and was not 
proximately due to, the result of or aggravated by his 
service-connected acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).

7.  Osteomyelitis of multiple joints, including the shoulder 
and arm, claimed as unknown skeletal complications (steroid 
related) was not incurred in or aggravated by active service 
and was not proximately due to, the result of or aggravated 
by his service-connected acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae). 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2004).

8.  A bilateral knee disorder including genu recurvatum 
(steroid related) was not incurred in or aggravated by active 
service and was not proximately due to, the result of or 
aggravated by his service-connected acne keloidalis nuchae 
with folliculitis (including pseudofolliculitis barbae). 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2004).

9.  Bilateral shin splints (steroid related) were not 
incurred in or aggravated by active service and were not 
proximately due to, the result of or aggravated by his 
service-connected acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).

10.  Chronic ankle sprains (steroid related) were not 
incurred in or aggravated by active service and were not 
proximately due to, the result of or aggravated by his 
service-connected acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).

11.  Low back pain/spinal disorder (steroid related) was not 
incurred in or aggravated by active service and was not 
proximately due to, the result of or aggravated by his 
service-connected acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).

12.  Bilateral photophobia (steroid related) was not incurred 
in or aggravated by active service and was not proximately 
due to, the result of or aggravated by his service-connected 
acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2004).

13.  Migraine headaches (steroid related) were not incurred 
in or aggravated by active service and were not proximately 
due to, the result of or aggravated by his service-connected 
acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae). 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2004).

14.  Chronic sinusitis was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
some of the veteran's claims were filed prior to the November 
2000 effective date of the VCAA and remain pending, while 
most were filed in December 2001, after the VCAA became law 
in November 2000.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the rating decisions on appeal 
dated in August 1997 (for acne keloidalis), September 2000 
(for tender scar of the posterior scalp), and April 2003 (for 
the new and material evidence issue and the service 
connection issues), in the statements of the case (SOC) 
issued in January 2000 (for acne keloidalis), and September 
2003 (for all other issues), in the supplemental statement of 
the case (SSOC) issued in January 2004, and in correspondence 
to the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in March 2003 (for new and material 
evidence and service connection issues) and May 2003 (for 
increased rating issues), the RO advised the veteran of the 
enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, and several lengthy personal statements made by the 
veteran in support of his claims.  The veteran testified at a 
hearing held before the undersigned at the RO in February 
2005, and a transcript of his testimony has been added to the 
claims file.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claims and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
as to the increased rating issues for acne keloidalis and a 
tender scar of the posterior scalp only, the appellant's 
claims were filed and initially denied prior to VCAA notice 
being provided to the appellant.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and an SSOC 
was provided to the appellant in January 2004.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
increased disability ratings for his two service-connected 
skin disorders.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant. 

I.  Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A.  Acne Keloidalis Nuchae With Folliculitis (Including 
Pseudofolliculitis Barbae)

Evidence relevant to the current level of severity of the 
veteran's acne keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae) includes VA outpatient treatment 
notes dated from November 1996 to February 1997.  These 
records show several instances of treatment for dissecting 
folliculitis of the scalp.  He reported that he had used 
several medications, including Keflex, with no appreciable 
change.  He was offered Accutane, but refused to use it due 
to possible side effects.  He complained of beginning hair 
loss in some areas.  He complained of scalp redness in 
November 1996, but denied any fever, swelling, drainage or 
symptoms of infection.  In February 1997 it was noted that 
the largest acne scar was 12 by 3 centimeters in size.

In July 1997, the veteran underwent a VA dermatological 
examination.  At that time, he reported a history of a rash 
on the posterior neck and scalp since 1984.  He reported 
having been treated with systemic antibiotics for several 
months with only transient improvement noted.  He also 
reported having been treated with steroids, which flattened 
out the scalp lesions.  However, the lesions reportedly 
recurred after the steroid shots were discontinued.

Subjective complaints included tenderness of the posterior 
neck and scalp.  Objective findings included a 10 by 4 
centimeter patch of alopecia on the posterior scalp with 
erythema and hypertrophy of the skin.  There were more than 
30 pigmented and erythematous papules on the posterior scalp 
and neck with rare follicular pustules.  The examiner 
rendered a diagnosis of acne keloidalis nuchae.

The Board notes that this report included color slides of the 
veteran's scalp, which are contained in his claims file and 
show scarring consistent with the examiner's report.

VA outpatient treatment notes dated from February 1998 to 
February 2000 show ongoing acne treatment.  In May 1998, the 
veteran had an 11 by 5 centimeter area of boggy, indurated 
scarring and alopecia on the scalp with some scattered 
papules.  It was noted that the dissecting folliculitis 
continued to spread despite treatment with Keflex, and this 
treatment was discontinued.  In January 1999 the veteran 
expressed his belief that intralesional injections had caused 
his folliculitis, but the physician explained to him that 
this was not the cause.  In May 1999, the dermatologist again 
"discussed with patient at length that it is highly unlikely 
that intralesional steroid injection is what caused 
folliculitis," despite the veteran's strong beliefs.  The 
examiner also noted at that time that his dissecting 
folliculitis lesion measured smaller than on previous dates 
at 10 by 4 centimeters.  In June 1999 the doctors again told 
the veteran that steroid injections had not caused his 
folliculitis.  The veteran reported that he was involved in a 
lawsuit pertaining to his past treatment, alleging that the 
steroid injections he received in 1982 causes his scalp 
disease and that his doctor had "put something in his 
pills."  The examiner noted that progression of the 
dissecting folliculitis of the scalp had been halted with the 
use of Levaquin.

In August 1999, the veteran was found to have had no further 
inflammatory lesions on the Levaquin, but had developed acne 
on his forehead and believed this was due to the use of 
Levaquin.  The examiner noted that medical literature 
reported no acute exacerbations of acne with Levaquin, but 
that the "patient firmly believes that the Levaquin is 
causing his acne" and would discontinue using this 
medication.  The examiner noted that the veteran was not a 
candidate for Accutane.  Thus, the examiner concluded that, 
given the veteran's discontent with all prior treatment, 
including all steroids, all antibiotics, etc., alternative 
therapy was recommended, such as group therapy, meditation, 
and yoga.  The veteran stated that he would pursue these 
alternatives.

In February 2000, the veteran reported that he had been using 
topical alcohol to treat the scalp, and that there had been 
no further progression of the dissecting folliculitis.  It 
was recommended that he continue the use of topical alcohol.

In May 2000, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he stated that his 
current job brought him in contact with the general public 
and that there was an emphasis on appearance.  He stated that 
his scalp disorder made it difficult for him to do his job, 
and affected his social life as well.  However, he indicated 
that he was progressing well at his current job, and that no 
one had told him that he was not maintaining a proper 
appearance.  He stated that he believed he had lost a job due 
to his scalp disorder.  He stated this job was a temporary 
cashier job, and that he did not get along with the women 
working there.  He indicated that he believed that they did 
not like looking at his acne.  However, when asked, he stated 
that no one told him that that was the reason he was fired.

In support of his claim that his scalp disorder was affecting 
his current employment, he submitted a memorandum from his 
employer reminding all employees of the importance of a 
professional personal appearance and good hygiene.  It did 
not specify or address the veteran specifically.

In September 2000, the veteran underwent a VA general medical 
examination.  At that time, the veteran was found to have a 
scar on the back of the scalp measuring about 4 inches long.  
It was nontender but red.  The examiner stated that it was a 
very ugly scar and was certainly dysfunctional in the 
cosmetic area.  There was no hair on the scars.  The examiner 
rendered diagnoses of pseudofolliculitis barbae and keloid 
folliculitis of the scalp, large defect, cosmetically 
disfiguring.

Most recently, the veteran underwent another VA 
dermatological examination in June 2003.  At that time, he 
stated that his skin disease of the posterior neck and 
occipital scalp began in college, at which time he was 
treated with Kenalog with mild improvement.  He reported that 
after entry into the military, his hair was shaved and this 
significantly aggravated the problem.  He stated that he 
began to have infections and hair loss, but that the 
infections and hair loss "have not increased significantly 
over some period of time."  Current treatment consisted of 
the use of alcohol to cleanse the skin and aloe vera 
sunscreen to protect his head from the sun.  He reported that 
he did not receive any other treatment. He stated that his 
last treatment was at VA in 2000, at which time antibiotics 
were discontinued due to an adverse reaction.  His principal 
complaint was of discomfort and local irritation.

Physical examination revealed two significant areas.  The 
first was across the posterior scalp measuring 12 by 8 
centimeters.  This area contained small bumps which were the 
result of multiple areas of inactive folliculitis.  There was 
also some significant inflammatory character that appeared to 
be the site of ongoing inflammatory disease.  

The second area was superior to the first area.  There were 
obvious pustules of a small size and areas where the hair had 
not been destroyed that had non-pustular papules.  This area 
measured 12 by 12 centimeters and was not visible on 
photographs.

The overall diagnosis was of acne keloidalis nuchae with 
folliculitis.  The examiner stated that there was significant 
scarring and disfigurement.

In February 2005, the veteran testified at a Travel Board 
hearing held at the RO before the undersigned.  At that time, 
he testified that he believed he was entitled to an 80 
percent rating for his skin disorder based upon marked 
discolorization, color contrast, tissue loss and 
cicatrization.

Prior to August 30, 2002, the veteran's acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae) was evaluated as 30 percent disabling by analogy to 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7806, pursuant to which the severity of eczema is evaluated.  
Under the criteria in effect at that time, a 30 percent 
rating was warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

A review of the evidence detailed above reveals that the 
veteran's skin disorder has neither caused constant exudation 
or itching, nor is it extensive in nature.  However, the VA 
examiner who conducted the September 2000 VA dermatological 
examination noted that the veteran had "a very ugly scar and 
was certainly dysfunctional in the cosmetic area," and 
commented that the area was "cosmetically disfiguring."  
Therefore, based upon the descriptions by examiners and a 
review of the photos contained in the veteran's claims file, 
the Board finds that the veteran's acne keloidalis nuchae 
with folliculitis (including pseudofolliculitis barbae) 
causes marked disfigurement, thus meeting the criteria for a 
30 percent rating under the provisions of DC 7806. 

However, there is no evidence of any of the criteria 
contemplated for a 50 percent rating under DC 7806, such as 
ulceration or extensive exfoliation or crusting or systemic 
or nervous manifestations.  Furthermore, while the Board 
finds that the skin disorder causes marked disfigurement, 
particularly in light of the examiner's characterization of 
the area as "cosmetically disfiguring," neither the 
findings and diagnoses of VA examiners nor the photographs 
contained in the veteran's claims file indicates that the 
area is "exceptionally repugnant."  Thus, the Board finds 
that a rating in excess of 30 percent under the provisions of 
DC 7806 is not warranted by the evidence.

The Board has considered whether the veteran is entitled to a 
rating in excess of 30 percent under the provisions of other 
applicable code sections.  The only skin code sections which 
provided for a rating in excess of 30 percent prior to August 
30, 2002 were DC 7800, pursuant to which the severity of 
disfiguring scars of the head, face or neck was evaluated, 
and DC 7801, pursuant to which the severity of scars 
resulting from third degree burns was evaluated.  The Board 
observes that rating the veteran's disorder under DC 7801 
would not be appropriate, as the veteran's disorder did not 
result from a third degree burn.  Furthermore, a 50 percent 
rating under DC 7800 required complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  As the veteran's acne 
keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae) is neither located on his face nor 
bilateral in nature, a 50 percent rating under DC 7800 prior 
to August 30, 2002 is not warranted.

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  The Board further observes that, as of that 
date, the veteran's acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae) has been evaluated as 
50 percent disabling under the revised provisions of DC 7800.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context. A 10 
percent rating is warranted when there is one characteristic 
of disfigurement present.  When there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
rating is warranted.  When there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, a 50 
percent rating is warranted.  Finally, an 80 percent 
evaluation is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

Under Note (1) of this code section, the eight 
characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800 are listed as follow:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under Note (3) the adjudicator 
is required to take into consideration unretouched color 
photographs when evaluating scars under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003.  However, if the revised version 
of the regulation is more favorable, the implementation of 
that regulation under 38 U.S.C.A. § 5110(g), can be no 
earlier than the effective date of that change.  The VA can 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.

Thus, the Board has considered the severity of the veteran's 
skin disorder under the provisions of the revised skin codes 
as well.  The Board finds that, based upon the medical 
evidence, to particularly include the findings of the June 
2003 VA dermatological examination, the veteran's skin 
disorder exhibits five of the eight characteristics of 
disfigurement, to include the following:  scar at lest one-
quarter inch (0.6 centimeters) wide at the widest part 
(measured at 8 centimeters in June 2003); surface contour of 
scar elevated or depressed on palpation (the June 2003 
examination found "there is elevation from the surface 
contour of the scar on palpation"); scar adherent to 
underlying tissue (the June 2003 examination noted that 
"there is adherence to underlying tissue"); skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters) (the June 2003 examination noted that the 
entire 8 centimeter by 12 centimeter (i.e., 96 square 
centimeters) area was lightened and reddened as compared to 
the veteran's normal skin tone); and skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters) (again, 
the June 2003 examination noted that the entire 8 centimeter 
by 12 centimeter (i.e., 96 square centimeters) area was 
"irregular, shiny in areas").  Thus, the veteran's skin 
disorder exhibits 5 characteristics of disfigurement, 
warranting a 50 percent rating effective from the effective 
date of this code change of August 30, 2002.  However, the 
veteran's skin disorder does not meet the requirements for 
any of the other three characteristics of disfigurement 
contemplated, such as scar 5 or more inches (13 or more 
centimeters) in length; underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); or 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Thus, the veteran does not 
have six or more characteristics of disfigurement, as 
contemplated for an 80 percent rating under DC 7800.  
Similarly, there is no evidence that there is gross 
distortion or asymmetry of three or features or pairs sets of 
features.  As such, a higher rating is not warranted under 
the revised provisions of this code.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other applicable 
revised code sections.  The Board observes that DC 7806, 
pursuant to which the severity of dermatitis or eczema is 
evaluated, is potentially applicable, and allows for a 60 
percent disability rating.  In order to qualify for this 
rating, dermatitis or eczema must cover more than 40 percent 
of the entire body or more than 40 percent or exposed areas, 
or require the use of constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  In this case, the 
veteran's skin disorder covers neither 40 percent of his 
entire body nor 40 percent of exposed areas.  In addition, 
the evidence shows that the veteran has ceased using all 
prescribed drugs for treatment of his disorder.  As such, a 
60 percent rating under DC 7806 is not warranted by the 
evidence.

The Board observes that other code sections which allow for a 
rating in excess of 50 percent for skin disorders do not 
appear to apply in the veteran's situation, including DC 7815 
(bullous disorders); DC 7816 (psoriasis); DC 7817 
(exfoliative dermatitis (erythroderma)); DC 7821 (cutaneous 
manifestations of collagen-vascular diseases not listed 
elsewhere; DC 7822 (papulosquamous disorders not listed 
elsewhere); DC 7824 (diseases of keratinization); DC 7825 
(urticaria); DC 7826 (vasculitis, primary cutaneous); or DC 
7827 (erythema multiforme; toxic epidermal necrolysis).  As 
such, the Board finds no basis upon which to assign a 
disability rating in excess of 50 percent on and after August 
30, 2002.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran in 
his hearing testimony, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

B.  Tender Scar of the Posterior Scalp

The veteran has also claimed entitlement to an increased 
disability rating for his service-connected tender scar of 
the posterior scalp.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in September 
2000.  Under these circumstances, VA must attempt to obtain 
all such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied by 
the various examinations and treatment reports described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  In addition, 
in cases where the claim for a higher evaluation stems from 
an initial grant of service connection for the disability at 
issue, as here, "staged" ratings may be assigned if there 
is a material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

The Board observes that in September 2000, the veteran was 
granted separate service connection for a tender scar of the 
posterior scalp, effective from April 3, 1997, in recognition 
of the July 2000 medical findings on VA examination of 
tenderness present in the scar itself.  Evidence relevant to 
the level of severity of the veteran's tender scar of the 
posterior scalp includes the evidence discussed above in 
connection with the veteran's claim for an increased rating 
for his acne keloidalis.  In addition, at the time of the 
veteran's June 2003 VA examination, the examiner reported 
symptoms and findings specific to the veteran's scar.  The 
examiner noted that the veteran had two areas of involvement 
on the scalp, only one of which had actual scarring.  The 
scarred area had a scar measuring 8 by 12 centimeters, which 
was minimally tender on examination in some areas but not 
throughout.  There was adherence to the underlying tissue.  
The texture of the skin was irregular, shiny in areas, and 
reddened.  The scar was not clearly unstable.  There was 
elevation from the surface contour of the scar on palpation.  
The scar was deep regarding the consideration of the scalp.  
There was a mild degree of inflammation, no apparent edema 
and no current visible keloid formation.  The color of the 
scar was lightened and reddened compared to the normal skin 
color.  The examiner rendered a diagnosis of a disfiguring 
scar of the scalp in the posterior region of the scalp.

The Board also observes that at the time of the veteran's 
February 2005 Travel Board hearing held at the RO before the 
undersigned, he testified that he believed he was entitled to 
a rating in excess of 10 percent for his tender scar because 
he experienced headaches associated with the scar, and stated 
that he would be entitled to a higher rating if the scar was 
rated based upon headaches.  He also stated that the SOC sent 
to him in September 2000 indicated that his scar was being 
separately rated under a code section for headaches, and 
stated that this fact was indicated on Exhibit 49 which he 
had submitted to VA.  The Board observes that Exhibit 49 
consists of a copy of page 3 (only) of a September 2000 
Hearing Officer's Decision, with the section concerning the 
RO's assignment of a separate rating for a tender scar under 
DC 7804 bracketed by the veteran.

As an initial rating matter, the Board has considered rating 
the veteran's tender scar of the posterior scalp under the 
provisions of 38 C.F.R. § 4.124a, DC 8100, pursuant to which 
the severity of migraines is evaluated, in light of the 
veteran's complaints of migraines related to his skin 
disorder and his hearing testimony.  However, the Board finds 
that rating the veteran's disorder under this code is not 
appropriate for several reasons.  First, the separate 10 
percent rating for the veteran's tender scar at issue was 
granted specifically in contemplation of the tenderness of 
the scar, which was noted at the time of a VA dermatologic 
examination in July 2000, and thus it is this aspect of the 
veteran's scar disability which is of primary concern in this 
appeal.  Indeed, the September 2000 Hearing Officer's 
Decision which granted the separate rating specifically found 
that "The tender scar warrants a separate evaluation under 
diagnostic code 7804 and a separate 10% evaluation is 
assigned."  In other words, by assigning a separate rating 
for the scar, the RO was attempting to compensate the veteran 
not only for the visual disfigurement caused by his skin 
disorder, rated separately under DCs 7800 and 7806, but also 
for the physical sensitivity and pain located in the scar 
itself.  While this Hearing Officer's Decision did discuss 
the veteran's complaint on an examination in July 2000 that 
his "skin condition causes some itching, irritation and an 
occasional headache," as noted by the veteran during his 
hearing, this reference was part of the RO's discussion of 
its evaluation of the veteran's acne disorder, separately 
rated under DC 7806 (located on page 3 of the Hearing 
Officer's Decision, submitted by the veteran), not its 
evaluation of his tender scar under DC 7804 (which is 
separately discussed on page 4 of the Hearing Officer's 
Decision, and does not reference headaches in any way).  

Second, the Board observes that, to the extent that examiners 
have commented on the veteran's subjective complaints of 
headaches, they have consistently stated that they were 
tension headaches, including as recently as the time of the 
veteran's June 2003 VA dermatological examination.  These 
headaches have not been related by examiners to the veteran's 
scar.  

Finally, the veteran's claim for service connection for 
migraine headaches has been denied by the RO, and is 
currently on appeal before the Board; it is separately 
addressed below.  As such, rating the veteran's scar under 
the criteria for headaches is not warranted.

The veteran's tender scar of the posterior scalp has been 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.118, DC 7804, pursuant to which the severity of 
superficial scars that are tender and painful on objective 
demonstration are evaluated.  The Board observes that the 
provisions of DC 7804 were changed, effective August 30, 
2002, to allow for a 10 percent rating for "scars, 
superficial, tender on examination."  These criteria are 
virtually identical to those in effect previously.  In any 
case, as the veteran has already been assigned the maximum 10 
percent rating under DC 7804, a higher rating under either 
version of this code is not available.

The Board has considered whether the veteran is entitled to a 
higher evaluation under the provisions of other related code 
sections.  However, in reviewing the diagnostic codes 
relating to skin disorders in effect prior to August 30, 2002 
that would allow a rating in excess of the 10 percent rating 
already in effect, the Board observes that DC 7800 allowed 
for a rating up to 50 percent for disfiguring scars of the 
head, face or neck.  Under this code, a 10 percent rating was 
warranted for moderate disfiguring scars of the head, face or 
neck.  A 30 percent rating was warranted for severe 
disfiguring scars or the head, face or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Finally, a 50 percent rating was 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  

Following a review of the evidence above, the Board finds 
that the veteran's scarring was no more than moderately 
disfiguring, as contemplated for a 10 percent rating under 
this code.  The evidence does not show that the veteran's 
scar was severely disfiguring, particularly in light of the 
fact that it did not involve the eyelids, lips or auricles.  
Furthermore, the Board observes that as the disfigurement 
caused by the veteran's skin disorder of the posterior scalp 
was considered in the rating for the veteran's acne 
keloidalis nuchae with folliculitis (including 
pseudofolliculitis barbae) above, reevaluating this aspect of 
the veteran's skin disability under the scar codes would 
constitute impermissible pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2004) ("[t]he 
evaluation of the same disability under various diagnoses is 
to be avoided.").

The Board observes that the only other diagnostic code 
pertaining to scars which allowed for a rating in excess of 
10 percent prior to August 30, 2002 was DC 7801, which 
allowed for a rating up to 40 percent for scars due to third 
degree burns.  However, as the veteran's scars are not due to 
third degree burns, a rating under DC 7801 is not warranted.  

Furthermore, following a review of the criteria for rating 
skin disorders in effect on and after August 30, 2002, the 
Board finds that a rating in excess of the 10 percent rating 
currently in effect is not warranted.  A rating under the 
revised provisions of DC 7800, pursuant to which the severity 
of disfigurement of the head, face or neck is evaluated, is 
not warranted because it would require a re-evaluation of the 
skin disorder under the same code used to grant the veteran a 
50 percent disability rating above, and thus would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14 (2004) 
("[t]he evaluation of the same disability under various 
diagnoses is to be avoided.").  In addition, as the scar is 
on the veteran's head, the provisions of DC 7801 do not 
apply, as this code pertains to scars on areas other than the 
head, face or neck.  In addition, both DC 7802 and DC 7803 
allow for a maximum rating of only 10 percent, and thus would 
not permit a rating in excess of the 10 percent rating 
currently assigned.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's tender 
scar of the posterior scalp.  The Board would again point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  New and Material Evidence Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In a February 1995 rating decision, the RO initially denied 
the veteran's claim for residuals of a right ankle sprain on 
the basis that while the evidence showed treatment for right 
ankle inversion injury while jogging while in service in late 
March 1991, described as a Grade II right ankle sprain, x-
rays at that time were normal, with no evidence of fracture 
or dislocation, and there was no further treatment shown 
after April 1991, at which time there was full range of ankle 
motion and ankle strength.  The evidence did not show any 
evidence of a right ankle disorder at the time of an 
examination in March 1992 or at the time of his service 
discharge examination in March 1994.  

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in March 1995.  However, 
no appeal was filed within one year of notification of the 
March 1995 denial; therefore, the decision became final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of the changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

A review of the relevant evidence submitted since the final 
March 1995 decision does not show that that the veteran 
currently has a right ankle disorder, much less that such 
disorder is related to the ankle injury sustained in 1991.  
On the contrary, the only new medical evidence which 
addresses this issue is the report of a VA general medical 
examination dated in September 2000, at which time the 
veteran reported that he had sustained a left ankle sprain in 
service.  Following an examination, the examiner rendered a 
diagnosis of status post sprained left ankle, recovered.   No 
diagnosis of any current right ankle disorder was rendered.  
Extensive VA outpatient treatment notes dated from shortly 
after the time of the veteran's discharge from the military 
in 1994 to the present show no complaints or diagnoses of, or 
treatment for, a right ankle disorder.  The Board notes that 
pre-service medical evidence confirms that the veteran 
suffered a left ankle sprain in May 1990, several months 
prior to entry onto active duty.

Indeed, the only evidence which would tend to relate a 
current right ankle disorder to his active duty service is 
his own assertions, made in various correspondence sent to 
the VA and at the time of his RO and Board hearings, to the 
effect that he currently suffers from residuals of a right 
ankle sprain he sustained in service.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of a 
current right ankle disorder.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Furthermore, where, as here, resolution 
of the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final March 1995 rating decision, 
it is not material.  There is still no competent medical 
evidence indicating that the veteran currently suffers from a 
right ankle disorder, much less that is related to service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim.").  Accordingly, the Board concludes 
that new and material evidence has not been submitted to 
reopen the claim for service connection for residuals of a 
right ankle sprain.  

III.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pre-service medical records from the 1980s from SDSU and, 
later, Kaiser Permanente, show extensive treatment for acne, 
including the use of Kenalog, steroid injections into the 
skin lesions, and the use of numerous antibiotics (including 
Kevlar, Cipro, Cleocin-T, and tetracycline), Selsun shampoo 
and liquid nitrogen.  These records also show pre-service 
treatment for many of the disorders currently claimed by the 
veteran, including treatment for headaches in 1985, sinus 
congestion in 1985, right hip pain in 1987, bilateral eye 
irritation in 1989, and a left ankle sprain in May 1990, 
among other things, all many months or years prior to 
entering the military.

A review of the veteran's service medical records reveals 
that control of the veteran's acne was an ongoing problem.  
Treatment included the use of many of the same treatments as 
were used pre-service, including topical steroids (including 
Lidex and Diprolene), antibiotics (including Doxycycline, E-
Mycin, Cleocin-T and tetracycline), Selsun shampoo, Retin-A 
and liquid nitrogen.

The veteran now asserts that he suffers from multiple 
disabilities as a result of the use of steroids in service to 
treat his skin disorder, including the following:  an 
endocrine disorder/Cushing's syndrome; bilateral hip 
disorders; osteomyelitis of multiple joints, including the 
shoulder and arm, claimed as unknown skeletal complications; 
a bilateral knee disorder including genu recurvatum; 
bilateral shin splints; chronic ankle sprains; low back 
pain/spinal disorder; bilateral photophobia; and migraine 
headaches.  He has also claimed entitlement to service 
connection for sinusitis as directly related to service.

A thorough review of the veteran's service medical records 
fails to reveal any recorded evidence of complaints or 
diagnoses of, or treatment for, most of these disorders while 
in service.  In January 1992, the veteran presented with 
complaints of left elbow pain, which he reportedly hurt while 
doing biceps curls.  On examination, the examiner was 
"unable to reproduce any of patient's symptoms," and all 
clinical and x-ray examinations were completely normal.  The 
examiner rendered a diagnosis of "unable to reproduce 
symptoms, involved [elbow is] stronger than uninvolved, no 
pain."  The veteran was discharged secondary to an inability 
to reproduce symptoms.  In June 1994 the veteran was seen for 
complaints of low back pain of one week's duration.  It does 
not appear that a relevant diagnosis was rendered at that 
time.  As noted previously, the veteran's service medical 
records also show treatment for a right ankle sprain in March 
1991, but     x-rays at that time were normal, with no 
evidence of fracture or dislocation.  There was no further 
treatment shown after April 1991, at which time there was 
full range of ankle motion and ankle strength.  The evidence 
did not show any evidence of a right ankle disorder at the 
time of an examination in March 1992 or at the time of his 
service discharge examination in March 1994.  

Extensive post-service VA outpatient treatment notes do not 
show treatment for any of these claimed disabilities.  

An x-ray report from Kaiser Permanente shows that x-rays of 
the veteran's lumbosacral spine, right hip, and right 
shoulder were all completely negative for evidence of any 
abnormality.  His left shoulder showed evidence of an early 
moderate and hooked acromial spur.

At the time of the veteran's VA general medical examination 
in September 2000, he reported having sprained his left 
ankle, and having experienced "arthritis" pains and aches 
in the knees, ankles and hips.  Physical examination revealed 
pain in the right hip, pain and popping in the knees, and 
soreness in the ankles.  No x-rays were taken.  The examiner 
rendered diagnoses of status post sprained left ankle, 
recovered; strained left elbow; early arthritis of the right 
hip; and chondromalacia of both knees.

Following a review of this evidence, the Board has identified 
no medical evidence of a current diagnosis of most of the 
veteran's claimed disabilities.  The few diagnoses rendered 
appear to be based upon the veteran's subjective complaints 
and reports of pain.  In any case, none of the orthopedic 
disabilities diagnosed on VA examination in September 2000 
was linked by the examiner in any way to the veteran's 
military service, to include steroid treatment for his acne.  
Of note, in much of his correspondence the veteran stated 
that his problems stemmed from extensive steroid injections 
in the early 1980's, many years prior to his entry into the 
military, and indeed the veteran's VA outpatient treatment 
notes indicate that the veteran has been involved for many 
years in a lawsuit charging that his problems were caused by 
steroid injections he received in 1982, while in college.  In 
addition, the veteran has submitted extensive pre-service 
private treatment records showing treatment for many of his 
claimed disorders, including his right hip, left ankle, 
sinuses, eyes, headaches, etc.   However, the Board would 
emphasize that service connection is only available for 
disabilities stemming from an injury or disease incurred in 
or aggravated coincident with service in the Armed Forces, or 
that are proximately due to or the result of a service-
connected disease or injury.   In any case, the veteran's 
claims files contain absolutely no evidence whatsoever 
linking any current disabilities to steroid injections in 
service or any other incident of service.  

The Board observes that the veteran has submitted extensive 
medical articles and treatises addressing the issue of a link 
between steroid use and other disabilities. While the medical 
literature excerpts submitted by the veteran do pertain to 
the medical issues at hand, they are very general in nature 
and do not address the specific facts of the veteran's claim 
before the Board.  As this generic medical journal or 
treatise evidence does not specifically opine as to the 
relationship between the veteran's disorders and his service-
connected acne disorder, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 
11 Vet. App. 314 (1998).

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
any of the currently-claimed disorders are related to his 
active military service, to include steroid treatment for his 
acne.  As noted previously, as it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that he suffers from  numerous current disorders 
that are related to steroid treatment while in the military 
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for:  an endocrine disorder/Cushing's 
syndrome; bilateral hip disorders; osteomyelitis of multiple 
joints, including the shoulder and arm, claimed as unknown 
skeletal complications; a bilateral knee disorder including 
genu recurvatum; bilateral shin splints; chronic ankle 
sprains; low back pain/spinal disorder; bilateral 
photophobia; migraine headaches; and sinusitis.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final matter, the Board observes that the veteran 
testified at his hearing that he was going to pursue many of 
these claims with the RO as "part of" his CUE motion, 
discussed in the remand below.  The Board advises the veteran 
that if, at any time, he has additional relevant evidence or 
argument to submit on these or any other claims, he is free 
to submit it to the RO for their consideration.



ORDER

An increased rating for acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), evaluated 
as 30 percent disabling from December 20, 1996 to August 29, 
2002, and as 50 percent disabling on and after August 30, 
2002, is denied.

An initial disability rating in excess of 10 percent for 
tender scar of the posterior scalp is denied.

New and material evidence having not been submitted, service 
connection for residuals of right ankle sprain is denied.

Service connection for abnormal weight gain, also claimed as 
endocrine disorder, Cushing's syndrome (steroid related), 
secondary to acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae), is denied.

Service connection for bilateral hip disorders (steroid 
related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), is 
denied.

Service connection for osteomyelitis of multiple joints, 
including the shoulder and arm, claimed as unknown skeletal 
complications (steroid related), secondary to acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae), is denied.

Service connection for bilateral knee disorder including genu 
recurvatum (steroid related), secondary to acne keloidalis 
nuchae with folliculitis (including pseudofolliculitis 
barbae), is denied.

Service connection for bilateral shin splints (steroid 
related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), is 
denied.

Service connection for chronic ankle sprains (steroid 
related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), is 
denied.

Service connection for low back pain/spinal disorder (steroid 
related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), is 
denied.

Service connection for bilateral photophobia (steroid 
related), secondary to acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), is 
denied.

Service connection for migraine headaches (steroid related), 
secondary to acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae), is denied.

Service connection for chronic sinusitis is denied.


REMAND

In April 2003, the veteran submitted a statement to the RO 
asserting that the February 27, 1995 rating decision which 
granted service connection for acne keloidalis nuchae with 
folliculitis (including pseudofolliculitis barbae), and 
assigned an initial noncompensable (zero percent) initial 
disability rating, contained clear and unmistakable error.  
Specifically, he asserted that the RO erred in assigning a 
noncompensable rating, when the evidence warranted a higher 
rating.

The veteran's CUE motion was denied in an October 2004 rating 
decision.  In a statement received by VA from the veteran in 
January 2005, he indicated that he disagreed with the October 
2004 rating decision, and requested that a VA Form 9 
substantive appeal be sent to him in order to allow him to 
perfect an appeal as to this issue.  This submission from the 
veteran indicates disagreement with the RO's October 2004 CUE 
denial, and a desire for appellate review, satisfying the 
requirements for a valid NOD.  38 C.F.R. § 20.201 (2004).  As 
such, an SOC should be issued on the issue of CUE in the 
February 27, 1995 rating decision which granted service 
connection for acne keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae), and assigned an 
initial noncompensable (zero percent) disability rating.  
While the Board may not exercise jurisdiction on claims in 
the absence of a properly perfected appeal, this issue must 
be remanded for the issuance of an SOC.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, on 
remand, the RO should complete any additional development 
deemed necessary on this issue.  38 C.F.R. § 19.26 (2004). 

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development: 

The RO should provide the veteran with a 
statement of the case (with an 
appropriate period of time to respond) 
pertaining to the issue of whether the 
February 1995 rating decision which 
granted service connection for acne 
keloidalis nuchae with folliculitis 
(including pseudofolliculitis barbae), 
and assigned an initial noncompensable 
(zero percent) disability rating, was 
clearly and unmistakably erroneous.  If, 
and only if, a timely substantive appeal 
is submitted by the veteran then this 
matter should be returned to the Board 
for appellate review.  See 38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


